DETAILED ACTION
	The current Office Action is in response to the papers submitted 05/03/2022.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8 – 11, and 15 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyakhovitskiy et al. (Pub. No.: US 2014/0379988).

Regarding claim 1, Lyakhovitskiy teaches determining, by a system [100, Fig 1] comprising a processor [106, Fig 1], a number of at least one first storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus.  The threads determine a number of storage drives to write data to from the cache] of a storage system [112 and 122, Fig 1; The cache drives and main storage drives make up a storage system], each of the at least one first storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated main storage drive is a storage apparatus] being persistent [Paragraphs 0013 and 0022; Both a SSD and a hard drive are non-volatile] and storing a log [112, Fig 1] that comprises record entries of to-be-stored data [Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives]; and
determining that the number is greater than a threshold number [122, Fig 1; Paragraphs 0030 – 0035; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache to the drives]; and 
in response to determining that the number is greater than the threshold number, writing the to-be-stored data of the respective logs [112, Fig 1] into a corresponding memory table [154, Fig 1; Paragraphs 0030 – 0036; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache 112 to the tables 154 of main storage] from the respective logs [112, Fig 1] where the to-be-stored data is located [Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives], wherein the to-be-stored data of the respective logs is the same data [Paragraph 0031; The logs mirrored logs shows the data in the logs are the same], and wherein data in the memory table [154, Fig 1] will be written to a second storage apparatus [156, Fig 1] of the storage system [112 and 122, Fig 1; The cache drives and main storage drives make up a storage system].
Regarding claim 2, Lyakhovitskiy the storage system [112 and 122, Fig 1; The cache drives and main storage drives make up a storage system] comprises a plurality of persistent storage apparatuses [Paragraphs 0013 and 0022; Both an SSD and a hard drive are non-volatile], and determining the number of the at least one first storage apparatus comprises [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus.  The threads determine a number of storage drives to write data to from the cache]:
receiving an acknowledgment message from one of the plurality of persistent storage apparatuses [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus], the acknowledgment message indicating that the log [112, Fig 1] stored in the persistent storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus] comprises the record entries of the to-be-stored data [Paragraphs 0013, 0022 – 0023, 0030 - 0035; The cache is a log of data that is to be written to the hard drives.  Knowing how many rows are in each cache is an acknowledgment that the log stores data to be written the main storage drive]; and
determining the persistent storage apparatus as the at least one first storage apparatus [Paragraphs 0030 – 0035; The first cache and main storage that is accessed is determined to be the first].
Regarding claim 3, Lyakhovitskiy teaches writing the to-be-stored data into the corresponding memory table [154, Fig 1] from each log [112, Fig 1; Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives] comprises:
in response to determining that the number is greater than the threshold number, sending a write request from a management device [106, Fig 1; 604, 606, and 608, Fig 6; Paragraphs 0021, 0030 – 0035, 0081 – 0083; The processor sends out write commands based on the destaging threads when the threshold is exceeded] to the at least one first storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus], so that the to-be-stored data is written from the log [112, Fig 1] of the at least one first storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus] into the corresponding memory table [154, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus.  The threads determine a number of storage drives to write data to from the cache when a certain number of drives are identified as having related data in a cache to write to the drive].
Regarding claim 4, Lyakhovitskiy teaches in response to determining that the number is not greater than the threshold number, removing the record entries of the to-be-stored data from each log [112, Fig 1; Paragraph 0034; Entries are removed from the log when the number is less than the threshold, such as 8, until another threshold is reached].
Regarding claim 11, Lyakhovitskiy teaches writing the to-be-stored data of the respective logs [112, Fig 1] into a corresponding memory table [154, Fig 1; Paragraphs 0030 – 0036; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache 112 to the tables 154 of main storage] from the respective logs [112, Fig 1] where the to-be-stored data is located [Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives] comprises:
removing the record entries from the to-be-stored data from each log [112, Fig 1; Paragraphs 0033, 0036, 0049, and 0066; After a row is written from the log and a confirmation is received the entry in the log is removed]. 
Claims 8 – 10 and 15 - 18 are the corresponding device and program product of claims 1 – 4 and are rejected using the same prior art using similar reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 6, 12 – 13, and 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyakhovitskiy et al. (Pub. No.: US 2014/0379988) referred to as Lyakhovitskiy as applied to claims 1, 8, and 15 above, and further in view of Mandic (Pat 10,521,309) referred to as Mandic.
Regarding claim 5, Lyakhovitskiy teaches writing the to-be-stored data into a corresponding memory table [154, Fig 1; Paragraphs 0030 – 0036; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache 112 to the tables 154 of main storage] from the log [112, Fig 1] where the to- be-stored data is located [Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives].
However, Lyakhovitskiy may not specifically disclose the limitations of determining a size of stored data in the memory table and in response to determining that the size of the stored data is greater than a threshold size, writing the stored data in the memory table from the at least one first storage apparatus where the memory table is located to the second storage apparatus.
Mandic discloses determining a size of stored data [308, Fig 3] in the memory table and in response to determining that the size of the stored data is greater than a threshold size, writing the stored data in the memory table from the first storage apparatus where the memory table is located [308 and 310, Fig 3; Column 2, Lines 58 – 67; Column 3, Lines 1 – 38; Column 4, Lines 4 – 67; Column 5, Lines 1 – 10; The memory in the client that stores the source data is the first storage apparatus and the location in the memory is the memory table.  When the size of identified files reaches a threshold size the associated backup buffer is sent to backup the data in the files] to the second storage apparatus [102, Fig 1; MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of the size of the stored data is greater than a threshold size which is not required].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mandic in Lyakhovitskiy, because it increases the backup speed by increasing the reading of sequential data [Column 2, Lines 21 – 53].
With regard to claim 6, Mandic teaches the threshold size is determined based on a maximum capacity of the at least one first storage apparatus where the memory table is located [Column 2, Lines 58 – 67; Column 3, Lines 1 – 38; Column 4, Lines 4 – 67; Column 5, Lines 1 – 10; The size of the identified files at most can be the capacity of the storage device they are on meaning the threshold would be less than the capacity or the size would never trigger the backup operation].
Claims 12 – 13 and 19 - 20 are the corresponding device and program product of claims 5 – 6 and are rejected using the same prior art using similar reasoning.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyakhovitskiy et al. (Pub. No.: US 2014/0379988) referred to as Lyakhovitskiy as applied to claim 1 and 8 above, and further in view of Anonymous (Overview) referred to as Anonymous.
With regard to claim 7, Lyakhovitskiy teaches in response to determining that the number is greater than a threshold number, writing the to-be-stored data into a corresponding memory table [154, Fig 1; Paragraphs 0030 – 0036; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache 112 to the tables 154 of main storage].
However, Lyakhovitskiy may not specifically disclose the limitation of the memory is a part of a tree structure of the storage system.
Anonymous discloses the memory is a part of a tree structure of the storage system [Pages 1 – 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anonymous in Lyakhovitskiy, because the structure is quick to search along with insertion and deletion operations being as fast as a linked list [Page 1].
Claim 14 is the corresponding device claim of claim 7 and is rejected using the same prior art using similar reasoning.
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 9 – 12, regarding claims 1 – 4, 8 – 11, and 15 – 18, that Lyakhovitskiy fails to disclose the amended limitations of “in response to determining that the number is greater than the threshold number, writing the to-be-stored data of the respective logs into a corresponding memory table from the respective logs where the to-be-stored data is located, wherein the to-be-stored data of the respective logs is the same data, and wherein data in the memory table will be written to a second storage apparatus of the storage system” and the rejection should be reconsidered.  After careful consideration of the Applicant’s arguments the Examine respectfully disagrees.
Lyakhovitskiy has been reconsidered in view of the amendments and the rejections have been modified accordingly.  Lyakhovitskiy teaches storing data in logs called queues which are stored in a cache according to figure 1.  The logs are 130, 132, and 134 and the logs are stored in a staging area 112.  Paragraphs 0026, 0030, and 0032 discloses tracking how many drives will be engaged when a flush from the staging area is performed.  This is used to determine when to perform the flush to increase parallelism and reduce idle times.  Paragraph 0031 discloses the data in the logs is mirror data showing that the logs that are mirrored contain the same data.  Figure 1 shows data is stored in the logs 112 for each storage drive in main storage 122.  Paragraph 0036 discloses data that is stored in a main storage 122 device is first stored in the memory table 154 before being storage in a second location 156.  The data being mirrored according to paragraph 0031 also shows that the data written in one drive in main storage 122 would also be stored in another drive in main storage 122.
The Applicant argues on pages 12 – 13, regarding the remaining claims, the remaining rejections should be reconsidered since the remaining claims are dependent on base claims argued above and the additional references fail to remedy the argued deficiencies of Lyakhovitskiy.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments above regarding the base claims showing how Lyakhovitskiy still reads on the claimed limitations.  The rejections on the remaining dependent claims are maintained based in part on the new interpretation of Lyakhovitskiy necessitated by the amendments to the base claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136